Wright v State of New York (2020 NY Slip Op 02012)





Wright v State of New York


2020 NY Slip Op 02012


Decided on March 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


365 CA 18-01698

[*1]GLASCO WRIGHT, CLAIMANT-APPELLANT,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT. (CLAIM NO. 126445.)


GLASCO WRIGHT, CLAIMANT-APPELLANT PRO SE. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (PATRICK A. WOODS OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Court of Claims (Michael E. Hudson, J.), entered July 5, 2018. The order granted the motion of defendant to dismiss the claim and dismissed the claim. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Claimant, a pro se inmate, appeals from an order granting defendant's motion to dismiss the claim. We affirm. Claimant concedes that he served the claim by regular mail. Because he served the claim by regular mail, "the Court of Claims was deprived of subject matter jurisdiction and thus properly dismissed the claim" (Tuszynski v State of New York, 156 AD3d 1472, 1472-1473 [4th Dept 2017]; see generally Court of Claims Act § 11 [a]).
Entered: March 20, 2020
Mark W. Bennett
Clerk of the Court